Citation Nr: 0716467	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  98-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1978 to October 
1979.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
in which the RO denied, inter alia, the veteran's claim of 
service connection for major depression.  In March 1998, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in June 1998, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 1998.

In August 1998, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the RO.  In May 2000, the 
veteran's then representative canceled the request for a 
Travel Board hearing due to the then unknown whereabouts of 
the veteran; hence, the hearing request was deemed withdrawn.  
See 38 C.F.R. § 20.704(e) (2006).  

In March 2001, the Board remanded this matter to the RO for 
further action, to include scheduling a VA psychiatric 
examination or opinion and obtaining Social Security 
Administration (SSA) records.  The Board also referred to the 
RO the issue of entitlement to secondary service connection 
for an acquired psychiatric disorder.  After accomplishing 
some of the requested action, the RO continued the denial of 
the claim on appeal (as reflected in a May 2003 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.

In May 2003, the RO also denied the claim for service 
connection for an acquired psychiatric disorder as secondary 
to an acquired low back disorder.  The veteran did not file 
any NOD or substantive appeal to that decision. 

In December 2003, the Board again remanded this matter to the 
RO for further action, to include scheduling a VA 
examination.  Initially, attempts to locate the veteran were 
unsuccessful.  After accomplishing the requested action, the 
RO continued the denial of the claim on appeal (as reflected 
in a January 2007 SSOC) and returned this matter to the Board 
for further appellate consideration.

The Board points out that the December 2003 remand also 
addressed an additional claim for service connection for 
which the veteran had perfected an appeal.  However, in 
January 2007, the RO granted service connection for 
mechanical low back pain with degenerative spondylosis 
(claimed as acquired low back disorder) and assigned an 
initial 20 percent rating, effective October 17, 1997.  As 
this decision represents a full grant of the benefit sought 
in connection with this service connection claim, the only 
matter remaining on appeal is that set forth on the title 
page.  

As noted in the prior remand, the veteran's former accredited 
representative revoked its power of attorney in April 2000, 
and the veteran is deemed to proceed in this appeal pro se 
(without representation).


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  No psychiatric problems were shown in service or for many 
years thereafter, and the only medical opinion evidence to 
address the relationship between the depression first show 
post service and service tends to weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3:159, 3.303 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 1998 rating action on appeal.  In this case, such 
makes sense, inasmuch as the March 1998 rating decision on 
appeal was issued prior to the enactment of the VCAA in 
November 2000.  In April 2001 and December 2003 post-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection for a psychiatric disability, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  A March 2006 letter informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
issuance of each notice described above, and opportunity for 
the appellant to respond, the January 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

The Board points out that the January 2007 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, the timing or form of this notice 
also is not shown to prejudice the veteran.  Because the 
Board's decision herein denies service connection for a 
psychiatric disability, no disability rating or effective 
date is being, or is to be, assigned; accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, the veteran's medical records from 
his SSA file, post-service private medical records, as well 
as a VA examination report and outpatient treatment records 
dated from July 1997 to March 2003 from the VA Medical Center 
(VAMC) in Buffalo, New York.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the Appeals Management Center), the appellant 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the evidence in light of the above-noted legal 
authority, the Board finds that the criteria for service 
connection for a psychiatric disability simply are not met.

Initially, the Board notes that there is no competent 
evidence of any psychiatric problems in service.  The 
veteran's service medical records are devoid of any notation 
as to complaint, findings, or diagnosis of any psychiatric 
condition.  A June 1978 report of medical examination shows 
no psychiatric abnormalities.  (A medical board recommended 
the veteran's early discharge from service finding him unfit 
for duty due to low back pain.)

Moreover, no psychiatric problems were shown for many years 
after the veteran was discharged from service.  

VA outpatient treatment records dated from July 1997 to March 
2003 have been obtained and associated with the claims file.  
July 1997 medical records show the veteran, an unemployed 
cook, was evaluated for depression after moving to New York 
from Florida. 

A November 1998 letter from the C.O.P.I.N. Foundation relates 
that the veteran was admitted to its home for veterans after 
a hospital discharge in June 1997.  It was noted the veteran 
was depressed and suffered from chronic low back problems, 
and that he had been discharged from service due to chronic 
back problems.  While the C.O.P.I.N. House staff felt the 
veteran's problems were situational in nature and would 
resolve themselves, the letter also notes that the veteran's 
depression increased and he was referred to a VA outpatient 
clinic for treatment.

After the veteran applied for disability benefits, the RO 
obtained medical records from the Social Security 
Administration and associated them with the claims file.  An 
April 1999 examination report of the veteran by M.C.M, M.D. 
reveals the veteran reported a history of depression for the 
previous two years and that he had attempted suicide twice.  
He also reported psychiatric admissions to a hospital in 
Niagara Falls in May 1997 and December 1998 after those 
suicide attempts.  (The report also notes a reported history 
and suicide attempt and admission to a Florida hospital in 
1986.)  A June 1997 hospital record shows Axis I diagnosis of 
depressive disorder, not otherwise specified.  The report of 
discharge summary in August 1997 notes a final diagnosis of 
adjustment disorder with depressed mood.

Finally, none of the medical evidence of record includes any 
evidence or opinion linking any current depression to the 
veteran's active service.  In fact, the only medical opinion 
evidence to address the question of whether the veteran 
currently suffers from service-related depression tends to 
weigh against the claim.

In a March 2003 statement, D.K., M.D., (of the Buffalo VAMC) 
noted the absence of medical evidence to support a finding 
that the veteran had a psychiatric condition related to 
service.

In addition, the report of a September VA examination 
reflects a diagnosis of depressive disorder by history, in 
current remission.  The examiner noted a history of depressed 
mood related to the veteran's back problems which began in 
the middle 1980s, then reoccurred in the 1996 to 1999 period.  
The veteran reported that he experienced significant 
difficulties during the middle of the 1980s because he was 
unable to find work; he expressed his belief that he was 
depressed at that time.  The examiner opined that the records 
evidence did not support any conclusion that the veteran had 
any treatment for psychiatric illness in service, and that 
there were no records connecting any depressive illness with 
back injury.  The examiner also noted that the veteran did 
not seek any care from VA outpatient clinics after 1999, so 
he had no care at a VA facility or private mental health 
facility or a state mental health facility since 1999.  

While some depression was shown post service, the 
aforementioned evidence does not clearly establish that the 
veteran has any current depression; as indicated above, the 
last evidence of treatment for depression was in the 1990's, 
and the September 2006 examiner noted that the veteran's 
depression, diagnosed by history, was then in remission.  
Collectively, this evidence indicates the veteran has not 
suffered from depression at any point pertinent to the 
appeal.  Absent medical evidence of the disability for which 
service connection is sought, there can be no valid claim for 
service connection.  See, e.g., See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  However, the 2006 medical report is dated 
nearly a year ago.  Even if the veteran were shown to 
currently experience depression, the claim would still have 
to be denied on the basis of the medical opinions that tend 
to weigh against a finding that any such depression is 
medically related to service.  The Board further points that 
the appellant has not presented, identified, or alluded to 
the existence of any medical evidence either showing 
treatment for current depression or reflecting an opinion as 
to a relationship between any current depression and service.

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with this 
appeal.  While he may well believe that he has current 
depression that is medically related to service, matters of 
diagnosis and medical relationship are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant is not shown to be 
other than a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, none of the lay assertions in this 
regard have any probative value.

Under these circumstances, the claim for service connection 
for a psychiatric disability must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


